Citation Nr: 1029337	
Decision Date: 08/05/10    Archive Date: 08/16/10

DOCKET NO.  06-37 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
September 1942 to April 1946 and from September 1950 to August 
1952.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a rating decision, dated in June 2006, of the 
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, 
Texas.  

In September 2009, the Veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing is 
in the record. 

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to service connection for bilateral 
hearing loss
 is addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


REMAND

In May 2010, the Veteran submitted a copy of a medical opinion 
that he stated came from the Chief of Audiology Section following 
a hearing test on June 9, 2006.  In the accompanying transmittal 
letter, the Veteran requested that his case be remanded to the RO 
for initial review of this evidence.   The medical opinion 
submitted by the Veteran appears to be his transcription of an 
original, as the copy is not on VA letterhead or signed by the 
named Chief.  A review of the VA outpatient treatment reports 
shows that the RO obtained records in that timeframe, but this 
opinion is not part of those records.  

The case must be remanded for the following action:  

1.	 Request that the Veteran submit a copy 
of the original medical opinion that he 
obtained on June 9, 2006, to the RO.  
Otherwise, the RO should take all 
appropriate action to ensure that all 
relevant VA treatment records pertinent 
to hearing loss have been associated 
with the claims file.  

2.	 Thereafter, after undertaking any other 
development deemed necessary, 
readjudicate the appellant's claim.  If 
the benefits sought on appeal remain 
denied, the appellant should be provided 
a supplemental statement of the case 
(SSOC). The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of 
the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal. An 
appropriate period of time should be 
allowed for response. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999). This claim must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).


____________________________________________
M. Sabulsky
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) 
(2009).


 Department of Veterans Affairs


